DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 1-6 recite the limitations of “a simulation execution unit”, “a stress analysis unit”, and/or “a failure risk estimation unit”, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use a generic placeholder “unit” coupled with functional language but without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.    	Claims 4, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the term "each frequency" recited in instant claims 1-18 is a relative term that renders the claim indefinite. The term "each frequency" is not defined by the claim; the specification of Applicant’s original disclosure does not provide a standard for ascertaining the requisite of the frequency spectrum or frequency value of said “each 
For prior art application purposes, any frequency appropriate for the cited prior art references reads on "each frequency". Also see MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1-2, 4-5, 8-9, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI et al. (US 20100256963 A1).
	Regarding claims 1, 8 and 9, TAKAHASHI discloses a pipe diagnosis apparatus (Fig. 1), a computer implemented method for practicing the apparatus (Abstract; para. 0028), wherein said apparatus comprising: a simulation execution unit configured to simulate a pressure vibration (para. 0026, 0028) in a pipe included in piping equipment to be diagnosed, based on pipe information for specifying a configuration of the piping equipment (para. 0017, 0027); and a stress analysis unit configured to calculate stress that occurs in a pipe included in the piping equipment, based on a pressure vibration acquired through simulation (para. 0019, 0028, 0045).  

	Regarding claims 4, 11 and 16, TAKAHASHI discloses: wherein the simulation execution unit acquires a vibration characteristic for each frequency (note, the term “each frequency” is treated as a relative terminology/term, and any frequency reads on “each frequency”), by executing the simulation (para. 0045), and the stress analysis unit calculates the stress by integrating (para. 0031) vibration characteristics acquired by the simulation execution unit (para. 0029-0031, 0045-0047).
	Regarding claims 5, 12 and 17, TAKAHASHI discloses: wherein the pipe information includes at least a connection relationship, length, diameter, and propagation speed of a pressure wave, in a pipe included in the piping equipment (para. 0017-0018, 0038).  
	

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 3, 6, 10, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. in view of Kusumoto et al. (US 10474776 B2).
	Regarding claims 3, 10 and 15, TAKAHASHI does not mention explicitly: wherein the simulation execution unit builds an electric circuit equivalent to the piping equipment using the pipe information, and executes the simulation using a voltage in the electric circuit as pressure in the pipe.  
	Kusumoto discloses a pipe diagnosis apparatus (e.g., Fig. 7) comprising: a simulation execution unit configured to simulate a pressure vibration in a pipe included in piping equipment to be diagnosed, based on pipe information for specifying a configuration of the piping equipment (col. 4, lines 31 – 50; col. 13, lines 54-57; col. 21, lines 34-46); wherein the simulation execution unit builds an electric circuit equivalent to the piping equipment using the pipe information, and executes the simulation using a voltage in the electric circuit as pressure in the pipe (col. 7, lines 5-18; col. 8, line 66 – col. 9, line 36).  
	TAKAHASHI and Kusumoto are in the same field of endeavor (a simulator for a pipe network transporting a fluid). Since TAKAHASHI teaches using a voltage signal to simulate pressure variation in the pipe (para. 0028) and Kusumoto teaches the general condition of the simulated pipe network (col. 4, lines 31-50), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kusumoto by incorporating TAKAHASHI’s teaching of stress analysis unit to arrive the claimed invention, wherein the simulation execution unit builds an electric circuit equivalent to the piping equipment using the pipe 
	Regarding claims 6, 13 and 18, TAKAHASHI does not but Kusumoto teaches: wherein the piping equipment is a water pipe network (col. 3, lines 35-46).
	The combination of TAKAHASHI and Kusumoto is silent on: the pipe information is water pipe network information stored in a geographic information system.  
	Examiner takes official notice that storing water pipe network information in a geographic information system (GIS) is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TAKAHASHI and Kusumoto to arrive the claimed invention by storing the water pipe network information in a GIS system, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862             

/TOAN M LE/Primary Examiner, Art Unit 2864